SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto Commission file number 000-30083 QUALSTAR CORPORATION CALIFORNIA 95-3927330 (State of incorporation) (I.R.S. Employer Identification No.) 3990-B Heritage Oak Court, Simi Valley, CA93063 (805) 583-7744 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days.YesþNo o Indicate by check mark whether the registranthas submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of“accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated fileroNon-accelerated filer ¨Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2).YesoNoþ Total shares of common stock without par value outstanding at September 30, 2010 is 12,253,117. QUALSTAR CORPORATION FORM 10-Q FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2010 INDEX PART I — FINANCIAL INFORMATION Item 1. Financial Statements · Condensed Balance Sheets — September 30, 2010 and June 30, 2010 1 · Condensed Statements of Operations — Three months ended September 30, 2010 and 2009 2 · Condensed Statements of Cash Flows — Three months ended September 30, 2010 and 2009 3 · Condensed Statement of Changes in Shareholders’ Equity — Three months ended September 30, 2010 4 · Notes to Condensed Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Qualitative and Quantitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II — OTHER INFORMATION Item 1A. Risk Factors 18 Item 6. Exhibits 18 Signatures 19 PART I — FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS QUALSTAR CORPORATION CONDENSED BALANCE SHEETS (In thousands) September 30, June 30, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, short-term Receivables, net of allowances of $145 at September 30, 2010, and $113 at June 30, 2010 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Marketable securities, long-term Other assets 46 46 Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related liabilities Other accrued liabilities Total current liabilities Other long term liabilities 25 25 Commitments and contingencies: Shareholders’ equity: Preferred stock, no par value; 5,000 shares authorized; no shares issued — — Common stock, no par value; 50,000 shares authorized, 12,253 shares issued and outstanding as of September 30, 2010 and June 30, 2010 Accumulated other comprehensive income 78 64 Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See notes to condensed financial statements. 1 QUALSTAR CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Net revenues $ $ Cost of goods sold Gross profit Operating expenses: Research and development Sales and marketing General and administrative Total operating expenses Income (loss) from operations ) Investment income 47 Income (loss) before income taxes ) Provision for income taxes - - Net income (loss) $ $ ) Earnings (loss) per common share: Basic and Diluted $ $ ) Weighted average common shares outstanding: Basic and Diluted Cash dividends declared per common share $ - $ See notes to condensed financial statements. 2 QUALSTAR CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended September 30, OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization 42 46 Provision for (recovery of) bad debts and returns, net 32 ) (Recovery of) provision for inventory reserve and adjustments (3 ) Stock based compensation 7 7 Loss on sale of marketable securities 2 - Changes in operating assets and liabilities: Accounts receivable Inventories ) 77 Prepaid expenses and other assets ) ) Accounts payable Accrued payroll and related liabilities ) ) Other accrued liabilities 26 ) Net cash provided by (used in) operating activities 8 ) INVESTING ACTIVITIES: Purchases of equipment ) (2
